Per Curiam: Hpon the former appeal the verdict was hold to be “ contrary to and against the weight of the evidence.” We now hold, upon the present record, not only that the .weight of the evidence is against the plaintiff upon the question of defendant’s negligence, but also that as a matter of law the evidence is insufficient to establish actionable negligence against the defendant. The record discloses no reversible error, and, therefore, the plaintiff’s exceptions should be overruled, the motion for a new trial denied, and judgment having been entered, and an appeal also taken therefrom, the judgment should' be affirmed, with costs. All concurred, Plaintiff’s exceptions over*967ruled, motion for new trial denied, and judgment having been entered and an appeal taken therefrom, the judgment is affirmed, with costs.